Case 1:20-cv-02562-RLY-MPB Document 14 Filed 11/23/20 Page 1 of 1 PageID #: 177




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION
  NATIONAL FIRE & MARINE                          )   CASE NO. 1:20-CV-02562-RLY-MPB
  INSURANCE COMPANY,                              )
                                                  )
                             Plaintiff,           )
                                                  )
           v.                                     )
                                                  )
  DUNN-RITE PRODUCTS, INC.,                       )
                                                  )
                             Defendant.           )

    PLAINTIFF’S RULE 41(a)(1) VOLUNTARY DISMISSAL WITHOUT PREJUDICE

          Pursuant to Federal Rule of Civil Procedure 41, Plaintiff National Fire & Marine Insurance

 Company (“Plaintiff”), files this Voluntary Dismissal Without Prejudice. Consistent with Federal

 Rule of Civil Procedure 41(a)(1)(A), Plaintiff files this dismissal without court order because

 Defendant Dunn-Rite Products, Inc. (“Defendant”) has not yet answered or otherwise moved.

 Consistent with Federal Rule of Civil Procedure 41(a)(1)(B), this is a dismissal WITHOUT

 PREJUDICE.

                                                  Respectfully submitted,

                                                  FROST BROWN TODD LLC


                                                  s/ Adam S. Ira
                                                  Adam S. Ira (Attorney No. 32017-49)
                                                  201 North Illinois Street, Suite 1900
                                                  PO Box 44961
                                                  Indianapolis, IN 46244-0961
                                                  P: 317-237-3800
                                                  aira@fbtlaw.com
                                                 Attorney for National Fire & Marine Insurance
                                                 Company
 0119239.0735359 4817-7118-5106v1
